 Case 2:18-cv-00082-Z-BR Document 77 Filed 02/14/20              Page 1 of 2 PageID 1030



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C, §
MARY BENARD, MSN, FNP-C, and    §
TINA SPOHN-LEDFORD, MSN, FNP-C; §
                                §
      Plaintiffs,               §
                                §
v.                              §                  CIVIL ACTION NO. 2:18-CV-82-D-BR
                                §
NAEEM KHAN, M.D. and            §
AMARILLO URGENT CARE, LLC,      §
                                §
      Defendants.               §

                    DEFENDANTS’ CERTIFICATE OF DISCLOSURE

       Defendants, Naeem Khan, M.D. and Amarillo Urgent Care, LLC certify that they have

served their Second Amended Designation of Experts on Plaintiffs on February 14, 2020 as

required by Federal Rule of Civil Procedure Rule 26(a).


                                           Respectfully submitted,

                                           COWLES & THOMPSON, PC



                                           By:
                                                 Casey S. Erick
                                                 Texas Bar No. 24028564
                                                 Email: cerick@cowlesthompson.com

                                           901 Main Street
                                           Suite 3900
                                           Dallas, Texas 75202
                                           Tel. (214) 672-2138
                                           Fax. (214) 672-2338
                                           ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ CERTIFICATE OF DISCLOSURE – PAGE 1
 Case 2:18-cv-00082-Z-BR Document 77 Filed 02/14/20             Page 2 of 2 PageID 1031



                              CERTIFICATE OF SERVICE

      I hereby certify that on this 14th day of February 2020, a true and correct copy of the
Defendants Certificate of Disclosure was delivered, via electronic mail, as follows:


       Shawn D. Twing
       stwing@mhba.com
       Mullin, Hoard & Brown, LLP
       500 S. Taylor, Suite 800
       P. O. Box 31656
       Amarillo, Texas 79120-1656

       Elizabeth A. Chermel
       Mullin, Hoard & Brown, LLP
       2515 McKinney Ave., Sutie 900
       Dallas, Texas 75201
       bchermel@mhba.com




                                         By:
                                               Casey S. Erick




DEFENDANTS’ CERTIFICATE OF DISCLOSURE – PAGE 2
